Citation Nr: 0942338	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The evidence of record establishes that he has posttraumatic 
stress disorder (PTSD), which has been attributed to his 
combat-related experiences while he was serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, if any error was committed with 
respect to the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Army 
from April 1966 to May 1971, including service in the 
Republic of Vietnam from February 1969 to February 1970.  His 
report of separation, Form DD 214, listed his inservice 
specialty as a track vehicle repairman.  The Veteran's 
service personnel records give no evidence of participation 
in combat.  These records listed his participation in the 
Vietnam Counteroffensive Phase VI; Tet 69/Counteroffensive; 
and Vietnam Sumer Fall (Unnamed Campaign).  However, no 
decorations, medals, badges, or commendations confirming his 
participation in combat were indicated.  

In support of his claim, the Veteran has alleged multiple 
inservice stressors.  On his VA examination for PTSD, 
performed in August 2005, and at his hearing before the RO in 
February 2006, the Veteran reported that on one occasion he 
was subjected to sniper fire while performing his rounds to 
ensure the camp's generators were operating properly.  

An October 2008 private physician's report noted the 
Veteran's history of being rocketed and being shot at by a 
sniper sometime between April 1969 and June 1969, while 
stationed at either Landing Zone (LZ) Uplift or LZ English, 
with Headquarters and Headquarters Company (HHC), 173rd 
Airborne Brigade, 3rd Battalion, 503 Infantry, and supporting 
the 1st Cavalry and 4th Infantry Divisions.  


The Veteran also testified that his base camp, named "Duster 
Mountain," was subjected to mortar fire one occasion 
injuring people in the canteen.  Specifically, the Veteran's 
June 2006 substantive appeal included a diagram of LZ Uplift, 
and indicated that the enemy had tried to destroy the fuel 
depot and helicopter landing pads with a mortar and rocket 
attack, but had mistakenly struck the canteen injuring a 
fellow soldier.  Finally, he has indicated that the second 
individual on his promotion list was killed in Vietnam.

As noted above, the Veteran served in the Republic of Vietnam 
from February 1969 to February 1970.  Furthermore, during the 
time frame of his alleged stressors, he was assigned to the 
HHC, 173rd Airborne Brigade, 3rd Battalion Airborne, 503rd 
Infantry.

Post service treatment records reflect diagnoses of PTSD 
since 2005.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  Nevertheless, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

In response to the RO's request to verify the Veteran's 
alleged stressor, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) noted that it had 
reviewed the June 1969 Daily Staff Journals submitted by the 
1st Battalion, 503rd Infantry, which verified attacks 
sustained by elements of the 1st Battalion, 503rd Infantry at 
LZ Uplift on June 8, 1969 and June 10, 1969.  In addition, a 
review of Operational Report - Lessons Learned (OR-LL) 
submitted by the 173rd Airborne Brigade, the higher 
headquarters of the 1st Battalion, 503rd Infantry, for the 
period ending July 31, 1969, verified numerous combat 
incidents involving the 1st Battalion, 503rd Infantry in which 
the unit came under enemy fire, returned fire, and that some 
casualties were sustained while the unit was operating in the 
vicinity of LZ Uplift and LZ English.  Specifically, the OR-
LL verifies that on May 12, 1969, and again on June 8, 1969, 
LZ Uplift and LZ English received numerous rounds of 82 
millimeter mortar fire, resulting in one wounded in action.

Under these circumstances, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence includes credible supporting evidence that he was 
exposed to a combat-related stressor in May and June 1969.  
In making this determination, the Board points out that the 
Veteran has provided details concerning incidents occurring 
over thirty-five years ago.  Moreover, while all of the 
details of the Veteran's claimed inservice stressors do not 
precisely mirror the findings from USASCRUR, there are enough 
similarities to conclude that they are discussing the same 
events.  Accordingly, the Board finds that the Veteran's 
claimed inservice combat stressors are verified.  

The remaining issue to be addressed in this case is whether 
the Veteran has been diagnosed with PTSD, which is linked to 
his combat stressors.

An August 2005 VA examination noted the Veteran's inservice 
stressor involving a sniper attack.  Following a psychiatric 
evaluation, the report concluded with a diagnosis of PTSD.  A 
February 2006 private psychiatric evaluation report noted the 
Veteran's inservice exposure to rocket attacks.  Following a 
psychiatric evaluation, the report concluded with a diagnosis 
of PTSD.  An August 2007 VA mental health consultation report 
noted the Veteran's inservice history of being attacked while 
working on the camp's electrical system near the perimeter.  
The treatment report concluded with a diagnosis of PTSD.  

An October 2008 private physician's report noted the 
Veteran's history of being rocketed and being shot at by a 
sniper during April 1969 though June 1969, while stationed at 
either LZ Uplift or LZ English, with HHC, 173rd Airborne 
Brigade, 3rd Battalion, 503 Infantry, and supporting the 1st 
Cavalry and 4th Infantry Divisions.  Following a clinical 
evaluation, the physician diagnosed PTSD.

In June 2009, a second VA examination for PTSD was 
conducted.  The report of this examination noted the 
Veteran's inservice history of being submitted to incoming 
mortar rounds and being shot at by the enemy.  The VA 
examiner noted that the Veteran's stressors met the DSM-IV 
stressor criterion, and that his primary stressor was 
combat-related.  Following a psychiatric evaluation, the 
report concluded with a diagnosis of major depression.

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
Veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


